Citation Nr: 1826311	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to in-service asbestos exposure. 
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

3.  Entitlement to service connection for hypertension claimed as secondary to an acquired psychiatric disorder. 

4.  Entitlement to service connection for esophageal carcinoma as a result of asbestos exposure.   


REPRESENTATION

Appellant represented by:	David A. Standridge, Jr., Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and her representative submitted additional evidence since the issuance of the most recent RO adjudication of this appeal by way of a September 2012 statement of the case (SOC).  This evidence includes a brief in support of her claim, medical opinions and treatment records, lay statements, and buddy statements.  The Board contacted the Veteran and her attorney to determine whether she would like to waive AOJ jurisdiction and have the Board decide her claim.  However, in a January 2018 correspondence, the Veteran's representative indicated that she would like the Board to remand the case back to the AOJ for review of the additional evidence she submitted. 

Under this circumstance, the Board will remand this matter for AOJ consideration of the additional evidence received in the first instance and issuance of a supplemental statement of the case (SSOC) reflecting any further action required and consideration of that evidence.  See 38 C.F.R. §§ 19.31(a), 19.37(a).


Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal in a SSOC considering all evidence submitted subsequent to the September 2012 SOC. If the benefits sought on appeal remain denied, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




